DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 3/8/2021 are acknowledged. Applicants’ arguments are moot in view of the new grounds of rejection as necessitated by amendment. 


INFORMATION DISCLOSURE STATEMENT
2.       No New Information Disclosure Statement has been submitted for review.   

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 18-23 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smets et al. (US 2008/0200359), Haught et al. (US 2002/0068014), Chisholm et al. (US 2011/0171279) as evidenced by Li et al. (US patent 8722154).

Smets et al. discloses formulations with glutaraldehyde and polyethylenimine that overlap with the recite range. Ex. 13 ppm (.0013 %) with .20 polyethylenimine. The polyethylenimine is about 153 times the glutaraldehyde which meets claim 1. Lupasol G35 has a molecular weight of 2000 as evidenced by Li et al. (US patent 8722154 in col. 4, lines 25-30).
Smets et al. does not disclose the polyethylenimine is selected from polycationic polymers having charge density of 5-25 meq/g as measured by pH 4 to 5 however, Chisholm et al. (US 2011/0171279) (hereinafter Chisholm et al.) disclose antimicrobial 
Chisholm et al. disclose inclusion of additional biocides but does not recite the biocide is selected from the group consisting of 2-bromo-2 nitropropane 1, 3 diol, 2,4 dichlorobenzyl alcohol, glutaraldehyde and 1, 2 ethanedial however, Chisholm et al. recognizes PEI polymers as biocidal. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together 
Smets et al. disclose the benefit agents are antimicrobials but does not disclose 2-bromo-2-nitroproane 1,3-diol. 
Haught et al. (US 2002/0068014) (hereinafter Haught et al.) disclose formulations suitable for laundry detergent compositions that include antimicrobial agents include 2-bromo-nitropropane (i.e., Bronopol) and glutaraldehyde (para 0213).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include antimicrobials such as Bronopol as taught by Haught et al. as the antimicrobial benefit agent in Smets. It would have been further obvious to one of ordinary skill in the art to include the polyamine polymers such as branched polyethylenimine homopolymers or polyamine having charge density in range of 5 to 25 meq/g as measured at pH 4 to 5 in view of Chisholm. One would have been motivated to do so to provide for broad spectrum antimicrobial activity and eliminate or prevent the growth of unwanted organisms, for example, to combat the spread of infectious disease in hospitals, mold and mildew on architectural surfaces, biofouling on marine vessels, .
DOUBLE PATENTING 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-32 of copending Application No. 16744679.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to compositions containing an antimicrobial and polyamine in specific ratios. The differences being the ‘679 disclose liquid and phenoxyethanol as the antimicrobial however, substitution of one known antimicrobial for another would yield predicable results as both are known for use as antimicrobials. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



CONCLUSION 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CORRESPONDENCE
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615